DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In an amendment dated 1/13/2022, applicant amended independent claims 1, 10 and 16.  Claims 1 – 20 are still pending in this application.
In order to compact prosecution, examiner initiated interview to request applicant to move the allowable subject matter into the independent claims, but the applicant rejected the examiner’s request.

Response to Arguments

Applicant’s arguments with respect to claims 1 - 5, 7, 8, 10 - 13 and 15 - 20 have been considered but are moot because the new ground of rejection does not rely on any new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In the remarks on page 8 the applicant notes that the title have been amended to overcome the prior objections.  In view of the amendments to the title the prior objections regarding the title is hereby withdrawn.

Claim Objections

Claim 1 is objected to because of the following informalities:  In line 4, it mentions “as” twice and one of them should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haeberli (U.S Patent No. 6,587,596 B1, hereinafter ‘Haeberli’).

With respect to claim 1, Haeberli teaches an image processing apparatus (e.g., an apparatus (server or client computer), Col 23 (lines 23 – 57)) comprising: 
one or more processors (e.g., a processor, Col 23 (lines 23 – 57)); and one or more memories that store a computer-readable instruction for causing (e.g., a computer program product tangibly embodied in a machine-readable storage device, Col 23 (lines 23 – 57)), when executed by the one or more processors, the one or more processors to function as as a plurality of units (Fig. 1) comprising: 
 (1) a specification unit configured to specify a margin portion from an input image in a case in which the input image is a margined formation target image formed so as to include a margin (e.g., cropping and agreeing a region in a case in which a displayed image is a bordered image formed so as to include a border, Col 14 (lines 25 – 30), Figs. 5, 6A), and 
(2) an execution unit configured to automatically set, based on the specified margin portion, a margin size as a print setting of the input image (e.g., after user has finished cropping the region from the displayed image and accepted (button 922), immediately display a screen to adjust (set) attributes relating to border size, Figs. 9 – 11, Col 14 (lines 24 – 61)).  



With respect to claim 16, arguments analogous to claim 1 are applicable. The use of a non-transitory computer-readable storage medium executed by at least a computer (CPU) as described in claim 16 is explicitly taught by Col 4 (lines 6 – 10) of Haeberli.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Haeberli in view of Tokuchi (U.S PreGrant Publication No. 2019/0089847 A1, hereinafter ‘Tokuchi’).


However, in the same field of endeavor of borderless/marginless, Tokuchi teaches: wherein in a case in which the input image is a marginless formation target image formed so as not to include a margin, the execution unit accepts the print setting made on the input image by a user (Tokuchi: e.g., in response to a user's operation in a borderless printing designation field 640. That is, even after it is determined that "non-borderless printing" is appropriate, "non-borderless printing" may be changed to "borderless printing" by the user's operation; therefore the change is even accepted, ¶0071 - ¶0072, Fig. 6).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Haeberli as taught by Tokuchi since Tokuchi suggested in Fig. 6 and ¶0071 - ¶0072 that such modification of selecting borderless and accepting would be convenient to achieve and override a whole borderless print-out. 

Claims 3-5, 7, 8, 11-13, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haeberli in view of Kuwano et al. (U.S PreGrant Publication No. 2008/0291497 A1, hereinafter ‘Kuwano’).

With respect to claim 3, Haeberli teaches the apparatus according to claim 1, but fails to teach: wherein the execution unit further executes a setting to perform printing by superimposing additional information onto the margin portion of the margined formation target image.  
However, Kuwano teaches: wherein the execution unit further executes a setting to perform printing by superimposing additional information onto the margin portion of the margined formation target image (e.g. superposing at least a character string by a border, Fig 24, Fig. 29, ¶0149).


With respect to claim 4, Haeberli in view of Kuwano teaches the apparatus according to claim 3, wherein Kuwano teaches the execution unit executes, in response to accepting a user operation to add the additional information, the setting to perform printing by superimposing the additional information on the margin portion (e.g., when it is finished, that means it will be accepted and then printed, Fig. 36).

With respect to claim 5, Haeberli in view of Kuwano teaches the apparatus according to claim 3, wherein the additional information includes at least one of a trim mark and a character string which indicates a capturing date at which the input image was captured (Kuwano: e.g., at least a character string that indicate a date, Figs. 24, 25 & 29, ¶0034).

With respect to claim 7, Haeberli in view of Kuwano teaches the apparatus according to claim 3, wherein Kuwano teaches the execution unit accepts a user operation to move the additional information within a range of the margin portion (e.g., a position of the date can be moved as preferred by the user, ¶0028, ¶0033, ¶0139, ¶0154, or ¶163).

With respect to claim 8, Haeberli in view of Kuwano teaches the apparatus according to claim 3, wherein, Haeberli and Kuwano teach, in combination, in a case in which the margined formation target image is formed by including a plurality of images, the execution unit executes the setting to perform e.g., while Haeberli teaches a plurality of images, each of the images contains different texts positioned in different regions, Fig. 14; in addition, Kuwano teaches a plurality of images, in which a character string (date) can be superimposed, Fig. 24, ¶0138).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Haeberli in view of Kuwano as taught by Kuwano by adding the superimposed character strings alongside the images of Haeberli that such modification of having on each image each character string would identify and distinguish each other in order to avoid confusion at the time of comparing each of the images upon printing.

With respect to claims 11 – 13 and 15, these are method claims corresponding to the apparatus claims 3 – 5 and 7, respectively.  Therefore, this is rejected for the same reasons as the apparatus claims 3 – 5 and 7, respectively.

With respect to claims 17 - 20, arguments analogous to claims 3 – 5 and 8, respectively, are applicable. The use of a non-transitory computer-readable storage medium executed by at least a computer (CPU) as described in claim 16 is explicitly taught by ¶ taught by Col 4 (lines 6 – 10) of Haeberli.

Allowable Subject Matter

Claims 6, 9  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 6, none of the cited references teaches the apparatus according to claim 5, wherein upon accepting a designation to determine whether the trim mark is to be added to one of an 
With respect to claim 9, none of the cited references teaches the apparatus according to claim 8, wherein the execution unit accepts a user operation to perform one of individually setting the additional information to each of the plurality of images and setting the additional information at once to not less than two of the plurality of images.
With respect to claim 14, none of the cited references teaches the method according to claim 13, wherein upon accepting a designation to determine whether the trim mark is to be added to one of an inner side and an outer side of the margin, the setting to perform printing by superimposing the trim mark on the margin portion is executed in a case in which a designation to add the trim mark to the inner side of the margin portion is accepted, and a setting to perform printing without superimposing the trim mark on the margin portion is executed in a case in which a designation to add the trim mark to the outer side of the margin portion is accepted.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674